Citation Nr: 9920441	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-32 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease with hypertension, status post inferior myocardial 
infarction, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1971 to August 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

This case was the subject of  Board remands dated in 
September 1996 and May 1998.


REMAND

During a VA examination in July 1998, the examiner described 
an April 1997 Bruce exercise treadmill test conducted in 
April 1997 in which the veteran went 8 minutes and 38 seconds 
on a Bruce protocol.  The examiner noted that the veteran 
obtained 10 METs, and that he only obtained 64 percent of 
predicted maximal heart rate, most likely secondary to his 
beta-blocker therapy.  The April 1997 treadmill test records 
have not been associated with the claims file.  

Also during the July 1998 examination, the veteran gave a 
history of discontinuing all of his medications approximately 
two years prior, which would appear to be inconsistent with 
the veteran having taken beta blockers at the time of the 
April 1997 treadmill test.  Additionally, the examiner stated 
that the veteran was able to perform light duty employment, 
but did not state an opinion as to whether the veteran was 
capable of more than light manual labor or whether ordinary 
manual labor was feasible, as was requested in the Board's 
May 1998 remand.

The Board's May 1998 remand requested that any stress test 
conducted in conjunction with the Veteran's September 1994 VA 
examination should be associated with the claims file.  This 
was a follow-up from a request in the Board's September 1996 
remand.  There is nothing in the claims file to reflect an 
attempt to obtain this stress test report or to verify 
whether such a stress test was performed.

New regulations for rating of cardiovascular disabilities 
came into effect on January 12, 1998, during the pendency of 
this appeal.  See Schedule for Rating Disabilities,  The 
Cardiovascular System, 62 Fed. Reg. 65207-65224 (1997) (to be 
codified at 38 C.F.R. pt. 4).  These regulations include new 
criteria for rating of hypertension and coronary artery 
disease.  The United States Court of Veterans Appeals, now 
the Court of Appeals for Veterans Claims (Court) has held, in 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), that when the 
law or regulations change after a claim has been filed but 
before the appeal process has been concluded, the version 
most favorable to the veteran applies unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  

In order to determine whether an increased rating is 
warranted under the criteria in effect prior to January 12, 
1998, the Board needs to know whether, in light of the 
veteran's stable class II angina diagnosed at his July 1998 
VA examination, ordinary manual labor (or greater than light 
manual labor) is feasible.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1997) (indicating rating of 60 percent is 
warranted for history of substantiated repeated anginal 
attacks, more than light manual labor not feasible).

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

In the recent case of Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Court or the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as "the head of the 
Department."  38 U.S.C. § 303.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for his 
heart disease since September 1993.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously obtained and 
associate them with the claims folder. 

2.  The RO should obtain and associate 
with the claims folder the results of any 
stress test conducted in conjunction with 
the veteran's September 1994 VA 
examination.  If their attempts to obtain 
the test report or verify whether the 
test was conducted are not successful, 
this should be documented in the claims 
file.

3.  The RO should obtain and associate 
with the claims file the April 1997 Bruce 
exercise treadmill test discussed in the 
July 1998 VA examination report.  If 
their attempts to obtain the test report 
or verify whether such a test was 
conducted are not successful, this should 
be documented in the claims file.

4.  After the aforementioned development 
has been completed, the veteran should be 
scheduled for a special VA cardiovascular 
examination to ascertain the current 
severity of his service-connected 
coronary artery disease with 
hypertension, status post inferior 
myocardial infarction.  Any and all 
pertinent studies should be accomplished 
and all clinical findings should be 
reported in detail.  With the veteran's 
consent and if medically advisable, 
exercise stress testing should be 
conducted.  The cardiologist must state 
whether the findings of the October 1995 
cardiac catheterization are indicative of 
acute coronary occlusion and whether, in 
light of the veteran's diagnosed stable 
class II angina, the veteran's service-
connected heart disease prevents more 
than light manual labor.  The examiner 
should state whether ordinary manual 
labor is feasible for the veteran.  The 
examiner must also indicate whether the 
heart disease results in any limitation 
of activity, particularly, whether the 
veteran is precluded from more than 
sedentary employment. 

Additionally, in order to facilitate 
adjudication under the newly revised 
rating criteria for coronary artery 
disease, the examiner should indicate 
whether the veteran's coronary artery 
disease is best characterized as 
resulting in:

a)  Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent, or

b)  More than one episode of acute 
congestive heart failure in the past 
year, or; workload of greater than 3 METs 
but not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or;  left ventricular 
dysfunction with an ejection fraction of 
30 to 50 percent;  or

c)  Workload of greater than 5 METs but 
not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or;  evidence of cardiac 
hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-
ray; or

d)  Workload of greater than 7 METs but 
not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication 
required.  

The claims folder and a separate copy of 
this remand must be made available to the 
examiner for review prior to the 
examination.  It should be indicated by 
the examiner whether the claims folder 
was reviewed.  Prior to the examination, 
the RO must inform the veteran, in 
writing, of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.

5.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

6.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the issue of an increased 
rating for coronary artery disease with 
hypertension, status post inferior 
myocardial infarction, to include 
consideration of the provisions of 
38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.321(b)(1), 4.7.

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



